Citation Nr: 0205193	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  95-25 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a bilateral elbow 
disorder, secondary to the veteran's service-connected right 
knee disorder.


REPRESENTATION

Appellant represented by:	Keith A. Miller, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 until February 
1953.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a March 1994 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Portland, Oregon, which denied the benefit sought on 
appeal.

This appeal has been before the Board on two previous 
occasions, in January 1997 and in January 1999.  In both 
instances the claim was remanded for further development, 
which has since been carried out.


REMAND

The veteran, in a statement dated April 2002, has requested a 
hearing before a Member of the Board at the local RO.  As the 
evidence of record clearly reflects the veteran's desire to 
testify before a member of the Board the next time the Board 
visits the RO in Portland, Oregon, this case is not presently 
ready for adjudication on the merits.  Therefore, in order to 
afford the veteran every consideration with respect to the 
present appeal, further development is necessary.

Accordingly, this case is REMANDED for the following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
further development necessary to comply 
with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  The veteran should be scheduled for 
an in-person hearing before a member of 
the Board on its next Travel Board visit 
to Portland, Oregon.  When such 
information becomes available, the 
veteran should be apprised of the next 
available date for such a hearing, and 
should again be informed of his right to 
have a videoconference hearing as an 
alternative to waiting.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.




		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




